Title: To James Madison from Louis-André Pichon, 14 September 1801
From: Pichon, Louis-André
To: Madison, James


Monsieur
George Town 27 fructidor an 9 14. 7bre. 1801.
Je prends la liberté de vous communiquer une gazette de New York du 9. de 7bre. qui m’est parvenue le 12. Suivant. Cette gazette donne l’extrait d’un discours attribué à un Ministre du Connecticut et dans une note de ce discours qui m’est, comme vous le verrez, relative, il est dit que j’ai publié des propositions tendant à donner une nouvelle édition des œuvres de Godwin.
L’assertion ainsi que les réflexions qui la Suivent, ayant évidemment pour but de jetter de l’odieux sur moi, tant sous le rapport public que Sous le rapport personnel, j’ai cru que je ne pouvais me dispenser de la contredire comme absolument et entiérement dénuée de vérité. Non Seulement je n’ai point émis les propositions qui me sont attribuées, mais depuis ma résidence je n’ai pris aucune part à des propositions de ce genre S’il y en a eu de faites; ce que j’ignore parfaitement.
Le seul objet de cette communication, Monsieur, est de trouver un moyen de repousser une imputation faite à dessein de nuire & je n’ai pas cru convenablement pouvoir emprunter pour le faire une autre intermédiaire que le vôtre. Agréez, Monsieur, mes respects avec l’assurance de ma considération.
L A. Pichon
 
Condensed Translation
Encloses copy of 9 Sept. New York newspaper with an extract of an oration attributed to a Connecticut minister. A note to the oration states that Pichon has proposed a new edition of Godwin’s works. Claims assertion was intended to cast odium on him publicly and personally. Contradicts it and declares that since taking up his residence he has never engaged in activity of this kind. Wishes to find a means of refuting the imputation and believes JM is the best avenue.
 

   RC and enclosure (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:314). RC in a clerk’s hand, signed by Pichon. Enclosure is N.Y. Commercial Advertiser, 9 Sept. 1801 (see n. 1). A translation of Pichon’s letter, together with the text of the footnote to Dwight’s oration, was printed in the National Intelligencer, 5 Oct. 1801.


   The orator was Theodore Dwight, brother of the Connecticut minister Timothy Dwight. On 9 Sept. the N.Y. Commercial Advertiser concluded a six-part series, begun on 20 Aug., of Theodore Dwight’s 7 July address to the Connecticut Society of the Cincinnati. Using a passage from William Godwin’s Enquiry concerning Political Justice to demonstrate the evils of “that state of society, which Jacobinism is striving to produce,” Dwight had condemned the French Revolution and equated Jeffersonian republicanism with French radicalism. A footnote suggested that since his residence Pichon had issued proposals for republishing William Godwin’s work “for the benefit of our citizens at large. Is it not a little singular, that the first steps of a French diplomatique character in this country, should be to instruct our countrymen in politics and morals.… If it be true, as has been publicly said, that his work is used in the Virginia College, for the instruction of their youth, we can at least conjecture who is at the bottom of the plan for republishing it under the wing of Citizen Pichon.”

